                         NOTICE OF OBJECTION TO CONFIRMATION

       PHH MORTGAGE CORPORATION has filed papers with the Court to object to the
Confirmation of the Chapter 13 Plan.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

       If you do not want the Court to object to the Confirmation of the Chapter 13 Plan, or if you
want the Court to consider your views on the Objection, then on or before, you or your attorney
must:

               1.      File with the Court an answer, explaining your position at:
                                                  Clerk
                                         U.S. Bankruptcy Court
                                      401 Market Street, 2nd Floor
                                           Camden, NJ 08101

If you mail your response to the Court for filing, you must mail it early enough so that the Court
will receive it on or before the date stated above.

                                   You must also mail a copy to:

Phelan Hallinan Diamond & Jones, PC           Isabel C. Balboa, Trustee
1617 JFK Boulevard, Suite 1400                Cherry Tree Corporate Cen, 535 Route 38 - Suite 580
Philadelphia, PA 19103                        Cherry Hill, NJ 08002



               2.      Attend the hearing scheduled to be held on 03/13/2019 in the CAMDEN
                       Bankruptcy Court, at the following address:
                                                     U.S. Bankruptcy Court
                                                 401 Market Street, 2nd Floor
                                                       Camden, NJ 08101


       If you or your attorney do not make these steps, the Court may decide that you do not
oppose the relief sought in the Objection and may enter an Order granting that relief.

Date: March 19, 2019
                                             /s/ Nicholas V. Rogers
                                             Nicholas V. Rogers, Esq.
                                             Phelan Hallinan Diamond & Jones, PC
                                             1617 JFK Boulevard, Suite 1400
                                             Philadelphia, PA 19103
Tel: 856-813-5500 Ext. 42689
Fax: 856-813-5501
Email: nicholas.rogers@phelanhallinan.com
File No. 819216
Phelan Hallinan Diamond & Jones, PC
1617 JFK Boulevard
Philadelphia, PA 19103
856-813-5500
FAX Number 856-813-5501
PHH MORTGAGE CORPORATION

In Re:                                           UNITED STATES BANKRUPTCY COURT
         RICHARD HARKER                          FOR THE DISTRICT OF NEW JERSEY
         NATALIE J. HARKER                       CAMDEN VICINAGE

                                                 Chapter 13

                                                 Case No. 18-33015 - JNP
Debtors
                                                 Hearing Date: 03/13/2019

         The undersigned, Phelan Hallinan Diamond & Jones, PC, attorneys for Secured Creditor,
PHH MORTGAGE CORPORATION, the holder of a Mortgage on Debtors’ residence located at
37 SANDRA WAY, FRANKVILLE, NJ 08322 hereby objects to the Confirmation of the Debtors’
proposed Chapter 13 Plan on the following grounds:


         1.      Secured Creditor is PHH MORTGAGE CORPORATION.
         2.      Debtors’, NATALIE J. HARKER, RICHARD R. HARKER are the owners of the
         property located at 37 SANDRA WAY, FRANKVILLE, NJ 08322.
         3.      Secured Creditor filed a Proof of Claim listing pre-petition arrears in the amount of
         $11,234.27
         4.     Debtors’ Plan currently provides for payment to Secured Creditor in the amount of
              $0. A copy of the Debtors’ Plan is attached hereto as Exhibit "A" and made a part
              hereof. Debtors’ Plan fails to cure the delinquency pursuant to 11 U.S.C. §1322(b)(5).
              Secured Creditor objects to Debtors’ Plan as it is underfunded. Debtors’ Plan should be
              amended to fully fund the arrears owed to Secured Creditor. Absent a modification by
              the Debtors’, confirmation of Debtors’ proposed Plan should be denied.
       5.    Additionally, Debtors’ Plan also provides for Debtors’ pursuit of both a loan
            modification and sale of the subject property. Such proposed treatment is conflicting
            and does not propose to cure the arrears due and owed to Secured Creditor.
       6.      Secured Creditor objects to Debtors’ Plan as it is severely underfunded. Debtors’
            Plan should be amended to fully fund the arrears owed to Secured Creditor during the
            term of the Plan rather than rely on speculation that the property will be sold. Absent a
            modification by the Debtors’, confirmation of Debtors’ proposed Plan should be denied.
       .


       WHEREFORE, PHH MORTGAGE CORPORATION respectfully requests that the
Confirmation of Debtors’ Plan be denied.
                                              /s/ Nicholas V. Rogers
                                              Nicholas V. Rogers, Esq.
                                              Phelan Hallinan Diamond & Jones, PC
                                              1617 JFK Boulevard, Suite 1400
                                              Philadelphia, PA 19103
                                              Tel: 856-813-5500 Ext. 42689
                                              Fax: 856-813-5501
                                              Email: nicholas.rogers@phelanhallinan.com

Dated: March 19, 2019
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 819216
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for PHH MORTGAGE CORPORATION
 In Re:                                                  Case No: 18-33015 - JNP

 Richard R. Harker                                       Hearing Date: ______________
 Natalie J. Harker
                                                         Judge: JERROLD N. POSLUSNY
                                                         JR.

                                                         Chapter: 13

                         CERTIFICATION OF SERVICE

    1.    I, Bjorn Pilgrim:

              represent the ______________________ in the above-captioned matter.

             am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
          who represents PHH MORTGAGE CORPORATION in the above captioned
          matter.

            am the _________________ in the above case and am representing
          myself.

    2.    On March 25, 2019 I sent a copy of the following pleadings and/or
          documents to the parties listed below:

          Objection to Plan

    3.    I hereby certify under penalty of perjury that the above documents were sent
          using the mode of service indicated.


Dated: March 25, 2019                          /s/ Bjorn Pilgrim
                                                   Bjorn Pilgrim
 Name and Address of Party Served                 Relationship of                        Mode of Service
                                                 Party to the Case
                                                                                HAND-DELIVERED

                                                                                REGULAR MAIL

                                                                                CERTIFIED MAIL/RR
RICHARD R HARKER
37 SANDRA WAY FRANKVILLE                  DEBTOR
                                                                                E-MAIL
NJ 08322
                                                                                NOTICE OF ELECTRONIC FILING (NEF)

                                                                                OTHER__________________
                                                                              (AS AUTHORIZED BY THE COURT *)
                                                                                HAND-DELIVERED

                                                                                REGULAR MAIL

NATALIE J. HARKER                                                               CERTIFIED MAIL/RR
37 SANDRA WAY, FRANKVILLE
                                          DEBTOR
NJ 08322                                                                        E-MAIL

                                                                                NOTICE OF ELECTRONIC FILING (NEF)

                                                                                OTHER__________________
                                                                              (AS AUTHORIZED BY THE COURT *)
                                                                                HAND-DELIVERED

                                                                                REGULAR MAIL

BRAD J SADEK, ESQUIRE                                                           CERTIFIED MAIL/RR
1315 WALNUT STREET                        DEBTOR’S
STE 502                                   ATTORNEY                              E-MAIL
PHILADELPHIA, PA 19107
                                                                                NOTICE OF ELECTRONIC FILING (NEF)

                                                                                OTHER__________________
                                                                              (AS AUTHORIZED BY THE COURT *)
                                                                                HAND-DELIVERED

                                                                                REGULAR MAIL

ISABEL C. BALBOA, TRUSTEE                                                       CERTIFIED MAIL/RR
CHERRY TREE CORPORATE CEN
                                          TRUSTEE
535 ROUTE 38 - SUITE 580                                                        E-MAIL
CHERRY HILL, NJ 08002
                                                                                NOTICE OF ELECTRONIC FILING (NEF)

                                                                                OTHER__________________
                                                                              (AS AUTHORIZED BY THE COURT *)
                                                                                HAND-DELIVERED

                                                                                REGULAR MAIL
U.S TRUSTEE
U.S. TRUSTEE                                                                    CERTIFIED MAIL/RR
US DEPT OF JUSTICE
                                          TRUSTEE
OFFICE OF THE US TRUSTEE                                                        E-MAIL
ONE NEWARK CENTER STE 2100
NEWARK, NJ 07102                                                                NOTICE OF ELECTRONIC FILING (NEF)

                                                                                OTHER__________________
                                                                              (AS AUTHORIZED BY THE COURT *)

       * May account for service by fax or other means as authorized by the court through the issuance of an Order
       Shortening Time.




                                                        2
Exhibit “A”
            Case 18-33015-JNP                         Doc 2           Filed 11/21/18 Entered 11/21/18 12:17:30        Desc Main
                                                                      Document      Page 1 of 6

 STATISTICAL INFORMATION ONLY: Debtor must select the number of each of the following items included in the Plan.
 0 Valuation of Security    0 Assumption of Executory Contract or Unexpired              0 Lien Avoidance

                                                                                                               Last revised: September 1, 2018


                                                      UNITED STATES BANKRUPTCY COURT
                                                             District of New Jersey
 In Re:            Richard R. Harker                                                       Case No.:
                   Natalie J. Harker
                                                                                           Judge:
                                                                Debtor(s)


                                                             CHAPTER 13 PLAN AND MOTIONS


     Original                                                        Modified/Notice Required          Date:
     Motions Included                                                Modified/No Notice Required

                                                   THE DEBTOR HAS FILED FOR RELIEF UNDER
                                                    CHAPTER 13 OF THE BANKRUPTCY CODE.

                                                             YOUR RIGHTS MAY BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which
contains the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the actual
Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss them with
your attorney. Anyone who wishes to oppose any provision of this Plan or any motion included in it must file a
written objection within the time frame stated in the Notice. Your rights may be affected by this plan. Your claim
may be reduced, modified, or eliminated. This Plan may be confirmed and become binding, and included
motions may be granted without further notice or hearing, unless written objection is filed before the deadline
stated in the Notice. The Court may confirm this plan, if there are no timely filed objections, without further
notice. See Bankruptcy Rule 3015. If this plan includes motions to avoid or modify a lien, the lien avoidance or
 may take place solely within the chapter 13 confirmation process. The plan confirmation order alone will avoid
or modify the lien. The debtor need not file a separate motion or adversary proceeding to avoid or modify a lien
based on value of the collateral or to reduce the interest rate. An affected lien creditor who wishes to contest
said treatment must file a timely objection and appear at the confirmation hearing to prosecute same.

 The following matters may be of particular importance. Debtors must check one box on each line to
 state whether the plan includes each of the following items. If an item is checked as “Does Not” or if
 both boxes are checked, the provision will be ineffective if set out later in the plan.


THIS PLAN:

   DOES DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS MUST
 ALSO BE SET FORTH IN PART 10.

   DOES DOES NOT LIMIT THE AMOUNT OF A SECURED CLAIM BASED SOLELY ON VALUE OF
 COLLATERAL, WHICH MAY RESULT IN A PARTIAL PAYMENT OR NO PAYMENT AT ALL TO THE
 SECURED CREDITOR. SEE MOTIONS SET FORTH IN PART 7, IF ANY.

     DOES            DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY

                                                                                    1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
            Case 18-33015-JNP                         Doc 2          Filed 11/21/18 Entered 11/21/18 12:17:30           Desc Main
                                                                     Document      Page 2 of 6
 SECURITY INTEREST. SEE MOTIONS SET FORTH IN PART 7, IF ANY.

 Initial Debtor(s)' Attorney BJS                                     Initial Debtor:       RRH          Initial Co-Debtor    NJH


 Part 1: Payment and Length of Plan

        a. The debtor shall pay $1,709.00 Monthly to the Chapter 13 Trustee, starting on December 1, 2018 for
 approximately 60 months.


             b. The debtor shall make plan payments to the Trustee from the following sources:
                           Future Earnings
                           Other sources of funding (describe source, amount and date when funds are available):


             c. Use of real property to satisfy plan obligations:
                            Sale of real property
                            Description:
                            Proposed date for completion:

                                      Refinance of real property:
                                      Description:
                                      Proposed date for completion:

                                      Loan modification with respect to mortgage encumbering property:
                                      Description: Residence
                                      Proposed date for completion:

             d.                       The regular monthly mortgage payment will continue pending the sale, refinance or
                                      loan modification.
             e.                       Other information that may be important relating to the payment and length of plan:




 Part 2: Adequate Protection                                                           X   NONE
        a. Adequate protection payments will be made in the amount of $                                  to be paid to the Chapter 13
 Trustee and disbursed pre-confirmation to    (creditor).

        b. Adequate protection payments will be made in the amount of $                                  to be paid directly by the
 debtor(s) outside the Plan, pre-confirmation to: (creditor).

 Part 3: Priority Claims (Including Administrative Expenses)

       a. All allowed priority claims will be paid in full unless the creditor agrees otherwise:

 Creditor                                                               Type of Priority                                    Amount to be Paid
 Brad J. Sadek, Esquire                                                 Attorney Fees                                                2,755.00
 Internal Revenue Service                                               Taxes and certain other debts                              60,000.00

       b. Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount:
          Check one:
             None
             The allowed priority claims listed below are based on a domestic support obligation that has been
                                                                                   2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 18-33015-JNP                         Doc 2          Filed 11/21/18 Entered 11/21/18 12:17:30               Desc Main
                                                                     Document      Page 3 of 6
        assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim
        pursuant to 11 U.S.C.1322(a)(4):
 Creditor                   Type of Priority            Claim Amount                 Amount to be Paid

 Part 4: Secured Claims
 Part 4: Secured Claims

 a. Curing Default and Maintaining Payments on Principal Residence:                                           NONE

          The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly
 obligations and the debtor shall pay directly to the creditor (outside the Plan) monthly obligations due after the
 bankruptcy filing as follows:
                                                                                                    Interest Amount to be Paid   Regular Monthly
                                                                                                    Rate on     to Creditor (In Payment (Outside
 Creditor                                   Collateral or Type of Debt                Arrearage   Arrearage              Plan)             Plan)
 PHH Mortgage                               37 Sandra Way                                  0.00         0.00              0.00             Loan
                                            Franklinville, NJ 08322                                                                Modification
                                            Gloucester County
                                            Market Value $331,000.00
                                            minus 10% cost of sale =
                                            $297,900.00
 Part 4: Secured Claims

 b. Curing and Maintaining Payments on Non-Principal Residence & other loans or rent arrears:
             NONE

 The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations
 and the debtor will pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy
 filing as follows:
                                                                                                    Interest Amount to be Paid   Regular Monthly
                                                                                                    Rate on     to Creditor (In Payment (Outside
 Creditor                                   Collateral or Type of Debt                Arrearage   Arrearage              Plan)             Plan)
 BB&T                                       Can Am Vehicle                            $2,000.00                     $2,000.00      Paid Directly
 Part 4: Secured Claims

 c. Secured claims excluded from 11 U.S.C. 506:                               NONE

 The following claims were either incurred within 910 days before the petition date and are secured by a
 purchase money security interest in a motor vehicle acquired for the personal use of the debtor(s), or incurred
 within one year of the petition date and secured by a purchase money security interest in any other thing of
 value:
                                                                                                                  Total to be Paid through the Plan
                                                                                                  Amount of           Including Interest Calculation
 Name of Creditor                           Collateral                              Interest Rate    Claim




  d. Requests for valuation of security, Cram-down, Strip Off & Interest Rate Adjustments                                            NONE

         1.) The debtor values collateral as indicated below. If the claim may be modified under Section
 1322(b)(2), the secured creditor shall be paid the amount listed as the “Value of the Creditor Interest in
 Collateral,” plus interest as stated. The portion of any allowed claim that exceeds that value shall be treated
 as an unsecured claim. If a secured claim is identified as having “NO VALUE” it shall be treated as an
 unsecured claim.

                                       NOTE: A modification under this section ALSO REQUIRES
                                     the appropriate motion to be filed under Section 7 of the Plan.

                                                                                3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 18-33015-JNP                         Doc 2           Filed 11/21/18 Entered 11/21/18 12:17:30                   Desc Main
                                                                      Document      Page 4 of 6

                                                                                                                    Value of
                                                                                          Total                     Creditor      Annual Total
                                                                      Scheduled       Collateral        Superior   Interest in   Interest Amount to
 Creditor                        Collateral                                Debt           Value           Liens    Collateral       Rate Be Paid

 -NONE-

        2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the
 allowed secured claim shall discharge the corresponding lien.


 e. Surrender NONE
         Upon confirmation, the stay is terminated as to surrendered collateral only under 11 U.S.C. 362(a) and
 that the stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following
 collateral:
 Creditor                                                Collateral to be Surrendered                   Value of Surrendered     Remaining Unsecured
                                                                                                                   Collateral                   Debt




 f. Secured Claims Unaffected by the Plan                                      NONE

                   The following secured claims are unaffected by the Plan:
 Creditor




 g. Secured Claims to be Paid in Full Through the Plan                                       NONE
 Creditor                                                      Collateral                                      Total Amount to be Paid through the Plan
 TD Bank                                                       Residence                                                                    $28,615.32


 Part 5: Unsecured Claims                                   NONE

             a. Not separately classified allowed non-priority unsecured claims shall be paid:
                          Not less than $     to be distributed pro rata

                                      Not less than                  percent

                                      Pro Rata distribution from any remaining funds

             b. Separately classified unsecured claims shall be treated as follows:
 Creditor                                                Basis for Separate Classification         Treatment                         Amount to be Paid


 Part 6: Executory Contracts and Unexpired Leases                                            X   NONE

        (NOTE: See time limitations set forth in 11 U.S.C. 365(d)(4) that may prevent assumption of
 non-residential real property leases in this Plan.)

        All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected,
 except the following, which are assumed:




                                                                                  4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 18-33015-JNP                         Doc 2            Filed 11/21/18 Entered 11/21/18 12:17:30                       Desc Main
                                                                       Document      Page 5 of 6
 Creditor                    Arrears to be Cured in                  Nature of Contract or Lease     Treatment by Debtor            Post-Petition Payment
                             Plan


 Part 7: Motions                   X    NONE

 NOTE: All plans containing motions must be served on all potentially affected creditors, together with
 local form, Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J.
 LBR 3015-1. A Certification of Service, Notice of Chapter 13 Plan Transmittal and valuation must be
 filed with the Clerk of Court when the plan and transmittal notice are served.


             a. Motion to Avoid Liens under 11 U.S.C. Section 522(f). NONE
             The Debtor moves to avoid the following liens that impair exemptions:

                                                                                                                              Sum of All
                                                                                                              Amount of      Other Liens
                          Nature of                                                           Value of          Claimed      Against the Amount of Lien
 Creditor                 Collateral              Type of Lien           Amount of Lien      Collateral       Exemption         Property to be Avoided

             b. Motion to Avoid Liens and Reclassify Claim from Secured to Completely Unsecured.
 NONE

        The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral
 consistent with Part 4 above:


                                                                                                                      Value of
                                                                                                                      Creditor's             Total Amount of
                                                                     Scheduled    Total Collateral                    Interest in                  Lien to be
 Creditor                    Collateral                              Debt         Value            Superior Liens     Collateral                Reclassified


         c. Motion to Partially Void Liens and Reclassify Underlying Claims as Partially Secured and
 Partially Unsecured.     NONE

         The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and
 to void liens on collateral consistent with Part 4 above:

                                                                                                                                              Amount to be
                                                                              Total Collateral            Amount to be Deemed                Reclassified as
 Creditor                    Collateral                        Scheduled Debt Value                                    Secured                   Unsecured

 Part 8: Other Plan Provisions
        a. Vesting of Property of the Estate
               Upon Confirmation
               Upon Discharge

       b. Payment Notices
       Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or
 coupons to the Debtor notwithstanding the automatic stay.


             c. Order of Distribution

             The Standing Trustee shall pay allowed claims in the following order:
                    1)   Ch. 13 Standing Trustee Commissions
                                                                                      5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 18-33015-JNP                         Doc 2          Filed 11/21/18 Entered 11/21/18 12:17:30    Desc Main
                                                                     Document      Page 6 of 6
                          2)       Other Administrative Claims
                          3)       Secured Claims
                          4)       Lease Arrearages
                          5)       Priority Claims
                          6)       General Unsecured Claims


             d. Post-Petition Claims

        The Standing Trustee is, is not authorized to pay post-petition claims filed pursuant to 11 U.S.C.
 Section 1305(a) in the amount filed by the post-petition claimant.


 Part 9: Modification                      X   NONE
        If this Plan modifies a Plan previously filed in this case, complete the information below.
        Date of Plan being modified:        .
 Explain below   why  the plan is being modified:             Explain below how the plan is being modified:


 Are Schedules I and J being filed simultaneously with this Modified Plan?                                 Yes       No

 Part 10 : Non-Standard Provision(s): Signatures Required
        Non-Standard Provisions Requiring Separate Signatures:
           NONE
           Explain here:
            Any non-standard provisions placed elsewhere in this plan are ineffective.

 Signatures

The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Plan.

By signing and filing this document, the debtor(s), if not represented by an attorney, or the attorney for the
debtor(s) certify that the wording and order of the provisions in this Chapter 13 Plan are identical to Local Form,
Chapter 13 Plan and Motions, other than any non-standard provisions included in Part 10.

I certify under penalty of perjury that the above is true.

 Date: November 14, 2018                                                      /s/ Richard R. Harker
                                                                              Richard R. Harker
                                                                              Debtor

 Date: November 14, 2018                                                      /s/ Natalie J. Harker
                                                                              Natalie J. Harker
                                                                              Joint Debtor


 Date        November 14, 2018                                                /s/ Brad J. Sadek, Esquire
                                                                              Brad J. Sadek, Esquire
                                                                              Attorney for the Debtor(s)




                                                                                6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
